Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  155994                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  In re WILLIAMS, Minors.                                          SC: 155994                            Kurtis T. Wilder,
                                                                   COA: 335932                                       Justices
                                                                   Macomb CC Family Div:
                                                                    2012-000291-NA
                                                                    2012-000292-NA
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 8, 2017
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the respondent-father was entitled, under the Michigan Indian Family
  Preservation Act, MCL 712B.1 et seq., to withdraw his consent to the termination of his
  parental rights for the purpose of adoption at any time before entry of a final order of
  adoption. MCL 712B.13(3). The time allowed for oral argument shall be 20 minutes for
  each side. MCR 7.314(B)(1).

          The Sault Ste. Marie Tribe of Chippewa Indians, Inter-Tribal Council of
  Michigan, Inc., United Tribes of Michigan, National Indian Child Welfare Association,
  Indigenous Law & Policy Center of the Michigan State University College of Law, and
  the Children’s Law, Family Law, and American Indian Law Sections of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issue presented in this case may move the Court for permission
  to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2017
           t0920
                                                                              Clerk